Motion Granted and Amended Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed June 23, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00366-CV



               IN RE HILLIER RESTORATION, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2022-23268

                         MEMORANDUM OPINION

      On May 25, 2022, relator Hillier Restoration, LLC filed an amended petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Dedra Davis, presiding judge of the 270th District Court of Harris County, to set
aside her May 16, 2022 order, granting real party in interest’s verified petition for
an order authorizing the taking of a deposition to investigate a potential claim
pursuant to Texas Rule of Civil Procedure 202.1

      On June 10, 2022, relator filed an agreed motion to dismiss the pending
petition for writ of mandamus as moot. On June 9, 2022, the trial court signed an
order vacating its May 16, 2022 order. Relator’s request for relief is moot. The
motion is granted.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction. We also lift our stay entered on May 27, 2022.


                                     PER CURIAM

Panel consists of Justices Zimmerer, Spain, Poissant.




      1
          See Tex. R. Civ. P. 202.
                                         2